1

2

3

4

5

6

7                                      UNITED STATES DISTRICT COURT

8                            FOR THE EASTERN DISTRICT OF CALIFORNIA

9

10    DARRELL HARRIS,                                    No. 1:13-CV-1354 DAD JDP
11                        Plaintiff,
12           v.                                          ORDER SETTING SETTLEMENT
                                                         CONFERENCE
13    S. ESCAMILLA,
14                        Defendant.
15

16          Plaintiff is a state prisoner proceeding through counsel in this civil rights action pursuant

17   to 42 U.S.C. § 1983. The Court has determined that this case will benefit from a settlement

18   conference. Therefore, this case will be referred to Magistrate Judge Erica P. Grosjean to conduct

19   a settlement conference at the U. S. District Court, 2500 Tulare Street, Fresno, California, 93721,

20   in Courtroom #10 on January 14, 2020, at 1:00 p.m. The court will issue the necessary

21   transportation order in due course.

22          In accordance with the above, IT IS HEREBY ORDERED that:

23          1. This case is set for a settlement conference before Magistrate Judge Erica P. Grosjean

24                on January 15, 2020, at 1:00 p.m. at the U. S. District Court, 2500 Tulare Street,

25                Fresno, California, 93721, in Courtroom #10.

26          2. Unless otherwise permitted in advance by the Court, the attorneys who will try the

27                case shall appear at the Settlement Conference. It is recommended that pertinent

28
                                                         1
1                    evidence to be offered at trial, documents or otherwise, be brought to the settlement

2                    conference for presentation to the settlement judge. Neither the settlement conference

3                    statements nor communications during the settlement conference with the settlement

4                    judge can be used by either party in the trial of this case.

5               3. Absent permission from the Court, in addition to counsel who will try the case being

6                    present, the individual parties shall also be present. 1 In the case of corporate parties,

7                    associations or other entities, and insurance carriers, a representative executive with

8                    authority to discuss, consider, propose and agree, or disagree, to any settlement

9                    proposal or offer shall also be present. A representative with unlimited authority shall

10                   either attend in person or be available by phone throughout the conference. In other

11                   words, having settlement authority “up to a certain amount” is not acceptable.

12              IF ANY PARTY BELIEVES THAT A SETTLEMENT CONFERENCE WOULD

13              BE FUTILE, THEN THAT PARTY SHALL CONTACT THE COURT NOT

14              LATER THAN SEVENTY-TWO HOURS PRECEDING THE SCHEDULED

15              SETTLEMENT CONFERENCE.

16              4. At least five (5) court days prior to the settlement conference, each party shall submit

17                   a Confidential Settlement Conference Statement in Word format directly to Judge

18                   Grosjean’s Chambers at epgorders@caed.uscourts.gov. The statement shall not be

19                   filed on the docket or served on any other party. Each statement shall be clearly

20                   marked “confidential” with the date and time of the settlement conference clearly

21                   noted on the first page. The Confidential Settlement Conference Statement shall

22                   include the following:

23                       a. A brief statement of the facts of the case.

24                       b. A brief statement of the claims and defenses, i.e., statutory or other grounds

25                            upon which the claims are founded; a forthright evaluation of the parties=

26

27
     1
         In prisoner civil rights cases, the individual defendants need only be available by telephone.
28
                                                                    2
 1                 likelihood of prevailing on the claims and defenses; and a description of the

 2                 major issues in dispute.

 3              c. A summary of the proceedings to date.

 4              d. An estimate of the cost and time to be expended for further discovery, pretrial,

 5                 and trial.

 6              e. The relief sought.

 7              f. The party=s position on settlement, including present demands and offers and a

 8                 history of past settlement discussions, offers, and demands.

 9
     IT IS SO ORDERED.
10

11     Dated:   December 2, 2019                          /s/
                                                  UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  3
